United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.G., Appellant
and
U.S. POSTAL SERVICE, WINFIELD POST
OFFICE, Winfield, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephanie Leet, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0454
Issued: October 29, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 27, 2019 appellant, through counsel, filed a timely appeal from a July 11,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a back condition
causally related to the accepted January 17, 2018 employment incident.
FACTUAL HISTORY
On September 17, 2018 appellant, then a 45-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on January 17, 2018 she injured her back and experienced
shooting pain down her left leg to her left foot and on the left side of her back as a result of loading
mail trays and heavy parcels into her vehicle while in the performance of duty. She stopped work
on January 18, 2018 and returned to work on January 22, 2018. In a witness statement on the
claim form, C.S., a coworker, indicated that appellant called her crying about having severe back
pain that ran down her leg. On the reverse side of the claim form appellant’s postmaster indicated
that she was injured in the performance of duty, but that she had not informed him about the injury
on the date of injury.
In a November 29, 2018 letter, the employing establishment controverted appellant’s
claim, contending that she had waited until November 2018 to file an injury report for an injury
that allegedly occurred “on January 18, 2018.” It further contended that any current knee, leg, or
back pain could potentially be related to her private activities and not job related.
OWCP, in a December 12, 2018 development letter, informed appellant of the deficiencies
of her claim. It advised her of the type of factual and medical evidence necessary to establish her
claim and provided a questionnaire for her completion regarding the facts and circumstances of
the injury. In a separate development letter of even date, OWCP requested that the employing
establishment provide additional information including comments from a knowledgeable
supervisor, the identification and job title of C.S., and an explanation of appellant’s work activities.
It afforded both parties 30 days to submit the necessary evidence.
On January 4, 2019 appellant responded to OWCP’s development questionnaire. She
recounted that on the date of injury she was loading her vehicle with trays of mail and parcels in
the employing establishment’s parking lot. Appellant experienced low back pain, but she delivered
mail until she stopped due to intensified pain in her back that ran down to her leg and toes. She
left work and sought medical treatment. Appellant indicated that she had never been hurt on the
job. She noted that C.S. was a clerk at the employing establishment.
In physician progress notes dated April 2 and 12, 2018, Dr. Wendy L. Meyr-Cherry, an
attending Board-certified family practitioner, indicated that appellant noted a history that she
experienced pain down her left leg which she thought was related to lifting packages, turning, and
twisting full time at work. She provided findings on examination and diagnosed acute left-sided
low back pain with left-sided sciatica.
Daily notes from physical therapists dated April 10 through May 10, 2018 addressed
treatment of appellant’s lumbar conditions.

2

In medical reports dated May 17, 25 and 30, and June 15 and 20, 2018, Dr. Thomas J.
Malbrough, a Board-certified physiatrist, noted a history of injury that appellant had an onset of
lower back pain beginning in late February or early March 2018. Six to eight weeks later she
reported the onset of worsening pain in her lower back and left lower extremity. Appellant
indicated that her pain occurred right after she had carried, lifted, and delivered heavy packages at
work. Dr. Malbrough discussed examination findings and provided assessments of acute left-sided
low back pain with left-sided sciatica, other intervertebral disc displacement, lumbar region, spinal
stenosis of the lumbar region without neurogenic claudication at L4-5 and L5-S1, and degenerative
disc disease at L4-5 and L5-S1.
In a May 22, 2018 lumbar spine magnetic resonance imaging (MRI) scan report,
Dr. Vikram A. Rao, a Board-certified diagnostic radiologist, provided impressions of multilevel
degenerative disc disease and facet arthropathy, diffuse disc bulge at L4-5 with left foraminal
annular ﬁssure, including disc material that abutted the L5 nerve roots in the subarticular zone
bilaterally; and degenerative disc disease at L5-S1 with central/left paracentral disc protrusion,
disc material that abutted the left S1 nerve root, and a nerve root that was not compressed.
On August 6, 2018 Dr. Vilaas S. Shetty, a Board-certified diagnostic radiologist and
neuroradiologist, reported that an x-ray of the lumbar spine was normal and no abnormal
translational motion was identified in flexion or extension.
In an August 27, 2018 report, Dr. Jeffrey L. Thomasson, a Board-certified diagnostic
radiologist and neuroradiologist, examined appellant and provided an assessment of left lumbar
radiculopathy. In a progress note of even date, he indicated that she was status post lumbar
myelogram and that a post-myelogram computerized tomography (CT) scan was to follow.
An August 27, 2018 lumbar CT scan report by Dr. Lukasz J. Curylo, a Board-certified
orthopedic surgeon, provided assessments of left L5-S1 disc herniation, smaller left L4-5 disc
herniation, and that appellant was recovering well status following a myelogram. In an operative
report dated September 21, 2018, Dr. Curylo performed a lumbar discectomy to treat appellant’s
diagnosed left side L5-S1 lumbar disc herniation with intractable radiculopathy.
In reports dated August 30, 2018, Dr. Timothy G. Morgan, a Board-certified diagnostic
radiologist and neuroradiologist, examined appellant and provided an assessment of postural
headaches following a recent lumbar myelogram. In an August 31, 2018 report, he noted that he
had performed a fluoroscopically-guided epidural blood patch for her postural headaches.
A September 11, 2018 chest x-ray report by Dr. David M. Niebruegge, a Board-certified
diagnostic radiologist and neuroradiologist, noted an impression of no acute radiographic
abnormality.
By decision dated January 22, 2019, OWCP denied appellant’s traumatic injury claim,
finding that the evidence of record was insufficient to establish that an employment incident
occurred, as alleged. It concluded, therefore, that the requirements had not been met to establish
an injury as defined by FECA.
OWCP thereafter received medical evidence previously submitted by appellant. It also
received a September 21, 2018 lumbar spine x-ray report by Dr. Debra D. Rosenthal, a Board3

certified diagnostic and nuclear radiologist, who provided an impression of satisfactory
intraoperative image.
On February 20, 2019 appellant requested a telephonic hearing before a representative of
OWCP’s Branch of Hearings and Review.
A telephonic hearing was held on May 29, 2019. Following the hearing, counsel submitted
a June 27, 2018 letter in which she cited Board precedent and asserted that appellant’s
uncontroverted statement of injury established that her injury occurred, as alleged. She further
asserted that the accompanying reports from Dr. Curylo and Dr. Malbrough3 established a causal
relation between appellant’s January 17, 2018 claimed employment injury and her diagnosed
conditions.
On June 28, 2019 OWCP received an October 11, 2018 predisciplinary interview
statement, that resulted from appellant’s failure to report an on-the-job injury, in which the
postmaster noted that he was not disputing her statement that she was hurt on the job. He noted,
however, that appellant did not report the claimed injury on the same date of its occurrence.
Dr. Curylo, in reports dated August 6 and September 4, 2018 and a follow-up note dated
October 8, 2018, provided examination findings and reviewed diagnostic test results. He provided
impressions of lumbago and sciatica secondary to L5-Sl disc herniation on the left with a S1
radiculopathy and mostly subjective sensory, and that appellant had failed physical therapy, antiinﬂammatory medications, and epidural injections and slowly resolving symptoms after a lumbar
microdiscectomy. Dr. Curylo indicated that, as of August 6, 2018, she also had five months of
moderate-to-severe pain. He recommended a CT myelogram to define better the extent of disc
herniation.
In a May 13, 2019 letter, Dr. Curylo noted that appellant reported to him that she had no
preexistent back conditions and was never treated for back issues prior to the acute onset of
symptoms at work. He indicated that if appellant had no preexistent lumbago/sciatica prior to the
acute onset at work then it was more likely than not true that the act of lifting and transferring
multiple heavy parcels caused her lumbar L5-S1 disc herniation. Dr. Curylo advised that this, in
turn, caused compression of the left S1 nerve root resulting in sciatica/radiculopathy. He noted
that he was not aware of any new injuries or intervening causes occurring after appellant’s workrelated onset of symptoms to aggravate or cause the L5-S1 disc herniation.
OWCP thereafter received a May 30, 2019 report by Dr. Fridley. Dr. Fridley noted a
history that on January 18, 2018 appellant presented crying and bent over with pain in her left S1
joint. Appellant reported that her pain started on that day at work while working with parcels.
Dr. Fridley provided an assessment of spinal subluxation of the left pelvis at L4 and L5.
By decision dated July 11, 2019, an OWCP hearing representative affirmed the denial of
appellant’s claim, with modification. The hearing representative found that, while appellant had
established that the January 17, 2018 employment incident occurred, as alleged, the medical
3
The Board notes that counsel resubmitted Dr. Malbrough’s May 17 and 25, 2018 reports along with her June 27,
2018 letter.

4

evidence of record was insufficient to establish that her diagnosed medical conditions were
causally related to the accepted employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,5 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time and place, and in the manner alleged. The second component is whether the employment
incident caused a personal injury and causal relationship can only be established by medical
evidence.8
The medical evidence required to establish a causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.9 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.10

4

Supra note 2.

5

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
6
L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
7

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
9

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
10
T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).

5

ANALYSIS
The Board finds that this case is not in posture for decision.
Appellant submitted a series of reports by Dr. Curylo. In a May 13, 2019 report, Dr. Curylo
diagnosed left L5-S1 disc herniation and lumbar sciatica/radiculopathy. He opined that it was
“more likely true than not true” that appellant’s diagnosed conditions were caused by lifting and
transferring multiple heavy parcels since she did not have preexistent back conditions. Dr. Curylo
explained that this in turn caused compression of the left S1 nerve root resulting in
sciatica/radiculopathy. He noted that he was unaware of any new injuries or intervening causes
occurring after her work-related onset of symptoms to aggravate or cause her diagnosed
conditions.
It is well established that proceedings under FECA are not adversarial in nature, nor is
OWCP a disinterested arbiter. While the claimant has the burden of proof to establish entitlement
to compensation, OWCP shares the responsibility in the development of the evidence to see that
justice is done.11
Dr. Curylo is a Board-certified orthopedic surgeon who is qualified in his field of medicine
to render rationalized opinions on the issue of causal relationship, and he provided a
comprehensive understanding of the claimed mechanism of injury. The Board finds that, although
his May 13, 2019 medical report is insufficiently rationalized to meet appellant’s burden of proof
to establish her claim, it is relevant evidence in support of her claim, as it explains a physiological
process by which the accepted employment incident could have caused or aggravated her
diagnosed back conditions. Dr. Curylo’s May 13, 2019 medical report therefore raises an
uncontroverted inference of a causal relationship between appellant’s claimed back conditions and
the accepted employment incident. Further development of appellant’s claim is therefore
required.12
On remand OWCP shall prepare a statement of accepted facts setting forth the accepted
employment incident and refer appellant to a second opinion physician in the appropriate field of
medicine for an examination and a rationalized medical opinion as to whether the accepted
employment incident caused, contributed to, or aggravated the diagnosed back conditions.13 If the
second opinion physician disagrees with the pathophysiological explanation provided by
Dr. Curylo, he or she must provide a fully-rationalized explanation explaining why Dr. Curylo’s
opinion is unsupported. After this and other such further development deemed necessary, OWCP
shall issue a de novo decision.

11

See J.D., Docket No. 18-0279 (issued January 6, 2020); K.P., Docket No. 18-0041 (issued May 24, 2019);
Donald R. Gervasi, 57 ECAB 281, 286 (2005); William J. Cantrell, 34 ECAB 1233, 1237 (1983).
12

See J.D., id.; K.P., id.; M.K., Docket No. 17-1140 (issued October 18, 2017); G.C., Docket No. 16-0666 (issued
March 17, 2017); John J. Carlone, supra note 8; Horace Langhorne, 29 ECAB 280 (1978).
13

See L.P., Docket No. 18-1252 (issued June 4, 2020).

6

CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the July 11, 2019 decision of the Office of Workers’
Compensation Programs is set aside, and the case is remanded for further proceedings consistent
with decision of the Board.
Issued: October 29, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

